Citation Nr: 0830549	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-07 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.  

2.  Entitlement to service connection for a left ankle 
disability.  

3.  Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1997 to 
September 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought on 
appeal.  

In a December 2006 decision, the Board remanded the veteran's 
claim for a VA examination.  As will further be discussed 
below, the veteran did not reply to requests to schedule the 
VA examination.  Thus, adequate attempts were made to fulfill 
the remand order and the case is appropriately before the 
Board for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had a history of injury to the left knee, 
asymptomatic, upon entry into service.  The pre-existing 
disability did not increase in severity during service.

3.  The veteran is not currently diagnosed as having a left 
ankle disability attributable to his period of active duty.

4.  The veteran is not currently diagnosed as having a right 
ankle disability attributable to his period of active duty.  


CONCLUSIONS OF LAW

1.  A left knee disability preexisted service and was not 
aggravated thereby.  38 U.S.C.A. §§ 1101, 1111, 1110, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).

2.  The criteria for entitlement to service connection for a 
left ankle disability are not met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

3.  The criteria for entitlement to service connection for a 
right ankle disability are not met.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in January 2003 and June 2007, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the June 2007 letter.  As such, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the original January 2003 VCAA notice was given 
prior to the appealed AOJ, dated in June 2003.  The notice in 
compliance with Dingess, however, was untimely.  The Court 
specifically stated in Pelegrini, however, that it was not 
requiring the voiding or nullification of any AOJ action or 
decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  Because proper notice was 
provided in June 2007 and a Supplemental Statement of the 
Case was issued subsequent to that notice in April 2008, the 
Board finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him the opportunity to undergo physical 
examinations, and by affording him the opportunity to give 
testimony before an RO hearing officer and/or the Board, even 
though he declined to do so.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.  

The veteran seeks service connection for a left knee 
disability and bilateral ankle disability.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior 
thereto.  See 38 U.S.C.A. § 1111.  According to 38 C.F.R. § 
3.304(b), the term "noted" denotes only such conditions 
that are recorded in examination reports.  The existence of 
conditions prior to service reported by the veteran as 
medical history does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed prior to 
service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to . . . manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  Id.  

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
burden to show no aggravation of a pre-existing disease or 
disorder during service is an onerous one that lies with the 
government.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  VA 
Office of the General Counsel determined that VA must show 
by clear and unmistakable evidence that there is a pre-
existing disease or disorder and that it was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability and found that, when no 
pre-existing condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and the 
burden then falls on the government to rebut the presumption 
of soundness.  The Federal Circuit held that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  In May 2005, 
38 C.F.R. § 3.304 was amended to reflect the Federal 
Circuit's analysis in Wagner.  Consequently, if a disability 
was not noted at the time of entry into service and VA fails 
to establish by clear and unmistakable evidence either that 
the disability existed prior to service and that it was not 
aggravated by service, the presumption of sound condition 
will govern and the disability will be considered to have 
been incurred in service if all other requirements for 
service connection are established.

On the other hand, if a pre-existing disorder is noted upon 
entry into service, the veteran's claim is not for direct 
service connection, but rather it is a claim for service-
connected aggravation of that disorder.  A pre-existing 
disease will be presumed to have been aggravated by military 
service when there is an increase in disability during such 
service, unless there is a specific finding that the increase 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, the Board must determine, after having 
found the presence of a pre-existing condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Under 
Section 1153, the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under Section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
See 38 U.S.C. § 1153; also see 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417.

The Board remanded the veteran's claim in December 2006 for a 
VA examination.  In letters dated in June 2007 and July 2007, 
each to the veteran's last known addresses in California and 
Michigan, respectively, attempts were made to schedule the 
veteran for a VA examination.  Numerous phone calls to the 
veteran's last known phone numbers were made without 
response.  Another letter, dated in July 2007, was sent to 
the veteran's last known California address in an attempt to 
obtain the veteran's current address and telephone number.  
No response was received from the veteran.  

It is generally noted that under 38 C.F.R. § 3.655 failure to 
report for a VA examination concerning an original claim 
requires that the claim be rated based upon the evidence of 
record.  Further, where evidence requested in connection with 
an original claim, a claim for increase or to reopen or for 
the purpose of determining continued entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  38 C.F.R. § 3.158(a).

The provisions of 38 C.F.R. § 3.1(q) indicate that written VA 
notices are to be sent to "a claimant or payee at his or her 
latest address of record."  To the extent that the veteran 
may have new addresses but has not informed VA, it is well-
established that it is the veteran's responsibility to keep 
VA advised of his whereabouts in order to facilitate the 
conduct of medical inquiry.  If he does not do so, "there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Thus, the veteran's claims will be evaluated based upon the 
evidence of record.  

In the veteran's July 1997 report of medical history, the 
veteran was noted to have a preexisting left knee injury at 
the age of 17 (minor sprain without reoccurrences).  A March 
1999 service medical record (SMR) reflected treatment for 
right ankle pain.  The veteran had reported twisting it while 
playing football.  The assessment was a twisted ankle.  In an 
October 2000 treatment record, the veteran had sought 
treatment for complaints of a broken right ankle.  He 
reported that his ankle was broken due to running on rocks 
and uneven ground in Bosnia.  Physical examination revealed 
no evidence of swelling, deformation, discoloration, range of 
motion difficulty, numbness or tingling feeling.  The 
examiner indicated that he could not rule out a broken right 
ankle.  The veteran complained of right ankle pain and 
instability status/post grade III ankle sprain with avulsion 
fracture of the fibula.  Upon x-ray examination, the 
veteran's right ankle as found to be normal without any 
evidence of fracture, dislocation, arthritic changes or 
inflammation.  

In the veteran's July 2001 report of medical history, he 
indicated that he had "knee trouble" and "swollen or 
painful joints."  No residual disabilities related to the 
veteran's left knee or ankles were noted.  

In a March 2005 statement, the veteran indicated that his 
left knee and bilateral ankle pain were analogous to his 
reported right knee disability.  Regarding his right knee 
disability, the veteran indicated that his right knee twisted 
during training-sometimes causing severe pain and the need 
for crutches or splinting.  He stated that his right knee 
"pops" occasionally and it had never occurred prior to 
military service.  He advised that he was never afforded a 
physical examination to determine whether he had any residual 
right knee disability.  In this same statement, the veteran 
stated that all comments regarding his right knee applied to 
his left knee and bilateral ankles.  

In April 2005, the veteran underwent a VA examination.  The 
veteran reported recurring, aching pain in his knees 
beginning in 2000.  He contended that he and other service 
members were required to perform excessive amounts of 
training, running and workouts.  The veteran reported 
continued bilateral knee pain and self-treatment with over-
the-counter pain medicine.  The veteran advised that he 
continued a 2.5 mile per day running schedule-following 
which, he experienced bilateral pain in his knees.  The 
veteran reported similar problems in his ankles.  He asserted 
that the excessive training and running while serving in 
Bosnia caused bilateral ankle pain.  He related that his left 
ankle (interior aspect) had greater pain than in the right 
ankle (outer aspect).  The veteran reported that walking, 
running or jumping exacerbated his ankle pain and that he had 
difficulty kneeling low to the ground or carrying heavy 
weights.  

Upon physical examination, the veteran's knees were noted to 
have a full range of motion without evidence of effusion, 
edema, or chronic stasis.  Palpation of the knees revealed 
slight, bilateral subluxation with clicking of the patella 
upon full flexion.  There was also bilateral evidence of 
crepitus.  The ankles had a full range of motion without 
deformity.  Crepitus and crackling was noted upon palpation.  
X-rays revealed no significant findings in the left knee or 
bilateral ankles.  The veteran was diagnosed as having a 
bilateral knee injury consistent with probable chondromalacia 
patellae.  He was also assessed as having a bilateral ankle 
injury with no specific diagnosis as there is no pathology 
with which to render a diagnosis.  There were no objective 
factors of a bilateral ankle disability except for crepitus 
with a full range of motion.  

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to service connection for a left 
knee disability or a bilateral ankle disability.  The Board 
appreciates the veteran's assertions that his knee and 
bilateral ankle disabilities were caused by "excessive" 
training, running and working out while serving in Bosnia.  
The veteran is competent, as a layman, to report that as to 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  He is not, however, competent to offer 
his medical opinion as to cause or etiology of the claimed 
disabilities, as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The evidence of record clearly shows that the veteran was 
noted to have a prior left-knee injury upon entry into active 
service.  Therefore, the Board finds that the veteran had a 
pre-existing disability, and the veteran is not entitled to 
the presumption of soundness with respect to a left knee 
disability.  Rather, the veteran must show that his left knee 
disability was aggravated by service in order for service 
connection to be granted.  As set out above, that requires a 
showing that the disability increased in severity during 
service or as a consequence of service.

There was no in-service treatment or complaints of left knee 
problems.  Further, upon service separation, there was no 
notation of a specific residual or aggravated left knee 
disability.  The evidence clearly shows that the veteran's 
left knee condition was not aggravated by service as there 
was no increase in severity of the disability during service 
or as a consequence of service.  Moreover, there is no 
clinical opinion of record linking the veteran's current left 
knee disability to service.  Thus, service connection for a 
left knee disability is denied.  

Service connection for bilateral ankle disability is also 
denied.  There is no medical evidence of any ankle 
disability-although the April 2005 examiner indicated that 
the veteran had a bilateral ankle injury.  The examiner also 
indicated, however, that he could not render a definitive 
diagnosis as there was no pathology with which to make a 
diagnosis.  The Board notes that the only evidence available 
to this examiner was the information as provided by the 
veteran.  The veteran's claims file was not reviewed, nor was 
a nexus opinion offered.  

The Board further notes that the veteran was treated in 
service for complaints of right ankle pain.  Although the 
veteran asserted that he had a broken ankle, the x-ray 
evidence revealed no evidence of fracture or other 
abnormality in the right ankle.  Also, there was no notation 
of residuals of an ankle disability upon service separation-
the only notation made was that of "swollen or painful 
joints," which did not describe specific joints affected.  
Even assuming that the April 2005 assessment constituted a 
diagnosis of a bilateral ankle disability, there is no 
clinical opinion of record linking the veteran's claimed 
disability to service.  As noted above, the veteran is not 
competent to opine as to the etiology of his claimed 
conditions.  Absent a current diagnosis of the claimed 
disability the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  Therefore, because there is no 
evidence of a bilateral ankle disability related to the 
veteran's service, service connection must be denied.






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a left knee disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a right ankle disability is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


